Title: To George Washington from James Duane, 11 January 1779
From: Duane, James
To: Washington, George


  
    Sir
    Philad. 11th Jany 1779
  
  The enclosed papers have this day been referred to the Committee of Conference with your Excellency: Not with any View to the 
    
    
    
    immediate Contents of those papers: but to introduce a general Enquiry whether Humanity & policy demand from Congress a further proposition for the Exchange of Prisoners? Upon this great Point we wish in a free Conference to consider the State of the Prisoners on both sides & to have the Opinion of the Commander in Chief. I am with the greatest Respect Sir your Excellency’s most Obedient humble Servant

  Jas Duane

